IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,840


                         EX PARTE SCOTTY RAY BATES, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 29601-A IN THE 3rd DISTRICT COURT
                            FROM ANDERSON COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of theft and

sentenced to two years’ imprisonment.

        On August 22, 2012, this Court granted relief to the Applicant in the form of an out-of-time

appeal. However, since that opinion was issued additional information has been forwarded to this

Court indicating the Applicant is now deceased. Therefore, we withdraw our previous opinion and

dismiss this application as moot. Ex parte Cruz, 946 S.W.2d 347 (Tex. Crim. App. 1997).

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
                                                          2

Institutions Division and Pardons and Paroles Division.



Delivered: September 19, 2012
Do not publish